Exhibit 10.1

 

Execution Copy

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is entered into by and among Scott
P. Sider (hereinafter “Sider” or “Employee”), Hertz Global Holdings, Inc. and
The Hertz Corporation (hereinafter, together with their subsidiaries and
divisions, “Hertz”, the “Company” or the “Companies”), duly acting under the
authority of its officers and directors.

 

WHEREAS, Sider and the Companies acknowledge the existence of the Hertz Global
Holdings, Inc. Severance Plan for Senior Executives (the “Severance Plan”); and

 

WHEREAS, Sider desires to retire from the Companies and his position as Group
President of Rent-A-Car Americas; and

 

WHEREAS, the parties have mutually agreed upon the following payments, benefits
and other terms and conditions relating to the termination of Sider’s employment
with the Companies due to Sider’s retirement from the Companies.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements stated herein, which Sider and the Companies agree constitute good
and valuable consideration, the parties stipulate and do mutually agree as
follows:

 

1.                                      Resignation from Office.  Sider hereby
resigns (due to retirement) from his position as Group President of Rent-A-Car
Americas, effective as of the date of this Agreement. Sider hereby resigns from
all director, officer or other positions he holds on behalf of the Companies
(which for the avoidance of doubt and in conformity with the definition of
“Companies” shall include Hertz Global Holdings, Inc., The Hertz Corporation and
all of their subsidiaries and divisions), effective as of the date of this
Agreement. Sider agrees to sign all appropriate documentation, if any, prepared
by the Companies to facilitate these resignations.

 

2.                                      Employment Status/Separation.  Sider and
the Companies hereby agree that Sider’s employment with the Companies is
terminated effective as of the date of this Agreement (the “Separation Date”)
and, except as otherwise specifically provided in this Agreement, neither Sider
nor the Companies shall have any further rights, obligations, or duties under
any agreement or arrangement as of the date of this Agreement.

 

3.                                      Accrued Obligations and Vested
Benefits.  Sider is entitled to receive the following accrued obligations, which
shall be paid no later than the next regularly scheduled payroll date after the
Separation Date:  (i) all salary earned or accrued but not yet paid through the
Separation Date; (ii) reimbursement for any and all business expenses incurred
prior to the Separation Date, subject to the terms of the Company’s
reimbursement policy, (iii) payment for any earned and accrued, but unused
vacation days; (iv) a $10,000 relocation payment; and (v) any other benefits
required by law.  In addition, Sider is fully vested in The Hertz Corporation
Account Balance Defined Benefit Pension Plan (the “Hertz Retirement Plan”), The
Hertz Corporation Benefit Equalization Plan (“BEP”), and The Hertz Corporation
Income Savings Plan (“401(k) Plan”) in accordance with the terms of those plans
now in effect.  The current account balance/monthly benefit and payment
elections for such plans are set forth on Exhibit A attached hereto.

 

--------------------------------------------------------------------------------


 

4.                                      Severance Benefits.  Provided that Sider
signs and does not timely revoke this Agreement and complies with the terms of
this Agreement, Hertz shall provide Sider with the following additional
benefits:

 

a.                                      Severance Payments.  The equivalent of 2
times the sum of Sider’s base salary plus Bonus (as defined in the Severance
Plan) for a total gross amount of $2,656,953.66, paid to Sider in amounts after
the Separation Date at the following times and in the following manner: (i) no
severance payments shall be made to Sider during the period beginning on the
Separation Date and ending on the six-month anniversary of such date or, if
earlier, the date of Sider’s death, (ii) on the first Company payroll date after
the six-month anniversary of the Separation Date or, if earlier, the date of
Sider’s death, a gross lump sum equivalent to 6 months of severance payments
($664,238.42), plus interest on the foregoing amount from the Separation Date to
the payment date at the applicable federal rate for instruments of less than one
year, shall be paid to Sider, and (iii) an amount equivalent to 18 months of
severance payments ($1,992,715.24) shall be paid to Sider in equal installments
on the Company’s regular payroll cycles over the eighteen month period following
the six-month anniversary of the Separation Date (provided, in the event of
Sider’s death prior to payment of all installments, any remaining unpaid
installments shall be in a gross lump sum to Sider’s estate on Sider’s death).

 

b.                                      Equity Awards.  (i) The options
(“Options”) to purchase shares of common stock of Hertz Global Holdings, Inc.
issued to Sider pursuant to the Hertz Global Holdings, Inc. 2008 Omnibus
Incentive Plan (the “Omnibus Plan”) that would have vested on or before
March 31, 2015, if Sider had remained employed by Hertz through March 31, 2015,
shall vest immediately as of the eighth (8th) day following the date Employee
executes this Agreement and has not revoked this Agreement, (ii) the performance
stock units (“Performance Stock Units”) awarded to Sider under the Omnibus Plan
that would have vested on or before March 31, 2015, if Sider had remained
employed by Hertz through March 31, 2015, shall vest on the date the
Compensation Committees of the Companies (the “Compensation Committees”) certify
the applicable 2014 performance criteria with respect to the Performance Stock
Units, and (iii) the price-vested stock units (“Price-Vested Stock Units”)
awarded to Sider under the Omnibus Plan that would have vested on or before
March 31, 2015, if Sider had remained employed by Hertz through March 31, 2015,
shall vest on the date the Compensation Committees certify the applicable
performance criteria with respect to the Price-Vested Stock Units.  The date the
Compensation Committees certify the applicable performance criteria for the
Performance Stock Units and Price-Vested Stock Units in accordance with clauses
(ii) and (iii) above is referred to as the “Certification Date”. For the
avoidance of doubt, (w) Performance Stock Units granted in 2013 based on
Corporate EBITDA shall be earned on the basis of the Companies’ 2013 Corporate
EBITDA or, if higher, combined 2013-2014 Corporate EBITDA, (x) Performance Stock
Units granted in 2014 based on Corporate EBITDA and with a two-year performance
period of 2014-2015 shall be earned solely on the basis of the Companies’ 2014
Corporate EBITDA, (y) Performance Stock Units granted in 2014 based on Corporate
EBITDA margin shall be earned on the basis of the Companies’ 2014 Corporate
EBITDA margin and (z) Price-Vested Stock Units granted in 2012 shall be earned
based on the Company’s 20-day average trailing stock price as of March 6, 2015.
If the Performance Stock Units earned pursuant to clause (w) for combined
2013-2014 Corporate EBITDA exceed the Performance Stock Units earned on the
basis of 2013 Corporate EBITDA alone, any additional Performance Stock Units
shall be deemed to have been earned ratably across the vesting tranches (i.e.
Sider would be

 

2

--------------------------------------------------------------------------------


 

entitled to one-third of such additional Performance Stock Units for each of the
2014 and 2015 vesting dates but would not be entitled to the one-third of such
additional Performance Stock Units that otherwise would have vested in 2016 had
Sider remained an employee of the Companies until such date). All of Sider’s
vested Options, including those Options set forth herein, shall be exercisable
through the later of (i) August 18, 2016 or (ii) the 90th day following the date
on which the Companies become current in their respective periodic reporting
requirements under the Securities Exchange Act of 1934, in each case in
accordance with the terms of the Omnibus Plan, as applicable, and any applicable
award agreement, after which any Options not exercised shall be canceled. Except
as set forth above, all of Sider’s unvested Options shall terminate as of the
Separation Date. All earned Performance Stock Units and Price-Vested Stock Units
awarded to Sider under the Omnibus Plan that vest pursuant to this Agreement
shall be settled as promptly as practicable after the Certification Date, and
all other Performance Stock Units and Price-Vested Stock Units shall be canceled
on the Certification Date. A chart identifying Sider’s vested Options,
Performance Stock Units and Price-Vested Stock Units is attached hereto as
Exhibit A.

 

c.                                       Bonus.  Sider will be considered
eligible for 63% of his 2014 bonus which is the pro-rated portion based on
calendar days Sider worked in 2014.  In order to calculate Sider’s 2014 bonus,
his individual performance modifier will be 100% and the applicable corporate
performance modifier and business unit modifier will be the same percentages
that the Compensation Committees determine under the terms of the bonus plan for
other Company executives.  This pro-rated bonus amount shall be paid to Sider at
the same time as other Company executives are generally paid such bonuses under
the terms of the bonus plan.

 

d.                                      Outplacement Services.  In lieu of
outplacement services, the Company will pay Sider a lump sum of $25,000 within
30 days of the Separation Date, to use for outplacement assistance or in any
other manner that Sider sees fit.

 

e.                                       Car Privileges & Retiree Car Plan. 
Sider will be provided continued car privileges beginning on the Separation Date
and continuing for a period of twenty-four months thereafter, in accordance with
the same terms and conditions that were in effect on the Separation Date. 
Notwithstanding any eligibility provision in the Company’s post-retirement
assigned car benefit plan (the “Retiree Car Plan”), Sider shall be eligible to
participate in the Retiree Car Plan after the Separation Date pursuant to the
terms of the Retiree Car Plan.

 

f.                                        Health Plan Coverage.  The Company
will provide Sider and his dependents with continued medical, dental and vision
benefits under its health insurance plans for 24 months following the Separation
Date (the “health and welfare benefits”). If Sider makes timely application for
such health and welfare benefits, the Company will pay the premiums for such
coverage to the same extent paid by the Company immediately prior to the
Separation Date through the two-year anniversary of the Separation Date, or the
date on which Sider becomes eligible for health insurance coverage through a new
employer, whichever is earlier. If Sider becomes employed with a new employer
prior to the two-year anniversary of the Separation Date, Sider agrees to notify
the Company within 30 days of becoming eligible for health insurance benefits
through his new employer. It is the intent of the parties that Sider’s benefit
continuation rights under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) or any similar state law begin to run on the Separation Date.

 

3

--------------------------------------------------------------------------------


 

g.                                       SERP II.  Notwithstanding any provision
in The Hertz Corporation Supplemental Retirement Plan (“SERP II”) to the
contrary, Sider shall be fully vested as of his Separation Date in his SERP II
benefits.  For the avoidance of doubt, (i) Sider would not be vested in his SERP
II benefits in the absence of this Agreement, (ii) Sider’s benefit amount
payable under the SERP II shall be determined pursuant to the terms of the SERP
II based on his applicable service through the Separation Date, and (iii) such
SERP II benefit amount shall be payable at such time as otherwise provided by
the terms of the SERP II (assuming he had otherwise continued to be employed to
age 55 and then terminated employment).  The current benefit and payment
elections for the SERP II are set forth on Exhibit A attached hereto.

 

Sider acknowledges and agrees that the consideration set forth in this Section 4
constitutes satisfaction and accord for any obligations due and owing to him
pursuant to any employment agreement or other arrangement with the Companies. 
Sider acknowledges and agrees that, unless he enters into this Agreement, he
would not otherwise be entitled to receive the consideration set forth in this
Section 4.

 

5.                                      Waiver and Release.

 

a.                                      In exchange for receiving the monies and
benefits described in Section 4 above, Sider does for himself and his heirs,
executors, administrators, successors, and assigns, hereby release, acquit, and
forever discharge and hold harmless the Companies and each of their divisions,
subsidiaries, and affiliated companies, and their respective successors,
assigns, officers, directors, shareholders, employees, benefit and retirement
plans (as well as trustees and administrators thereof) and agents, past and
present (the “Released Parties”), of and from any and all actions, causes of
action, claims, demands, attorneys’ fees, compensation, expenses, promises,
covenants, and damages of whatever kind or nature, in law or in equity, which
Sider has, had or could have asserted, known or unknown, at common law or under
any statute, rule, regulation, order or law, whether federal, state or local, or
on any grounds whatsoever, including without limitation, any and all claims for
any additional severance pay, vacation pay, bonus or other compensation,
including but not limited to under the Severance Plan, Sider’s Change in Control
Severance Agreement, or any other applicable severance plan or agreement; any
and all claims of discrimination or harassment based on race, color, national
origin, ancestry, religion, marital status, sex, sexual orientation, disability,
handicap, age or other unlawful discrimination; any and all claims arising under
Title VII of the Federal Civil Rights Act; the Federal Civil Rights Act of 1991;
the Americans with Disabilities Act; the Age Discrimination in Employment Act;
the New Jersey Law Against Discrimination; the Florida Civil Rights Act; or
under any other state, federal, local or common law, with respect to any event,
matter, claim, damage or injury arising out of his employment relationship with
the Companies, and/or the separation of such employment relationship, and/or
with respect to any other claim, matter, or event, from the beginning of the
world to the date of Sider’s execution of this Agreement.

 

b.                                      In the event any claim or suit is filed
on Sider’s behalf against any of the Released Parties by any person or entity,
including but not limited to by the Equal Employment Opportunity Commission
(“EEOC”) or any other government agency, Sider hereby waives any and all rights
to recover monetary damages or injunctive relief in his favor.

 

4

--------------------------------------------------------------------------------


 

6.                                      Exceptions to Release.

 

a.                                      Sider does not waive or release (i) any
claims under applicable workers’ compensation or unemployment laws; (ii) any
rights which cannot be waived as a matter of law; (iii) the right to enforce the
terms of this Agreement; (iv) the right to any vested retirement plan benefits
(including but not limited to vested benefits under the Hertz Retirement Plan,
the BEP, and the 401(k) Plan) or the right to any vested benefits under the
Omnibus Plan; and (v) benefit continuation rights under COBRA.

 

b.                                      Nothing in this Agreement shall be
construed to prohibit Sider from filing a charge with the EEOC or participating
in any investigation or proceeding conducted by the EEOC, nor shall any
provision of this Agreement adversely affect Sider’s right to engage in such
conduct.  Further, nothing in this Agreement shall be construed to prohibit
Sider from filing suit under the Older Workers Benefit Protection Act to
challenge the enforceability of the release herein as to claims under the Age
Discrimination in Employment Act.

 

7.                                      Company Property.

 

a.                                      Within 5 business days following the
Separation Date, Sider shall return to the Company all Company property in
Sider’s possession or control, including but not limited to, business reports
and records, client reports and records, customer information, personally
identifiable information relating to others, business strategies, business
contracts and proposals, business files, a listing of customers or clients,
lists of potential customers or clients, technical data, testing or research
data, research and development projects, business plans, financial plans,
internal memoranda concerning any of the above, and all credit cards, cardkey
passes, door and file keys, computer access codes, software, and other physical
or personal property which Sider received, had access to or had in his
possession, prepared or helped prepare in connection with Sider’s employment
with the Companies and Sider shall not make or retain any copies, duplicates,
reproductions, or excerpts thereof.  The term “Company Information” as used in
this Agreement means (a) confidential information of the Companies including,
without limitation, information received from third parties under confidential
conditions; and (b) other technical, business, or financial information of the
Companies, the use or disclosure of which might reasonably be construed to be
contrary to the interest of the Companies.

 

b.                                      Sider acknowledges that in the course of
his employment with the Companies, Sider has acquired Company Information as
defined above and that such Company Information has been disclosed to Sider in
confidence and for the Company’s use only.  Sider shall: (a) keep such Company
Information strictly confidential; and (b) not disclose, communicate or use
Company Information on Sider’s behalf, or on behalf of any third party;
provided, that nothing shall prevent Sider from disclosing, communicating or
using Company Information when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of the Companies, or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order Sider to disclose,
communicate or use such Company Information; provided, further, that Sider shall
promptly notify the Companies of any such required disclosure, and shall
cooperate with the Companies in all reasonable respects, so that the Companies
may, at the Companies’ expense, seek to avoid or minimize the required
disclosure and/or to obtain an appropriate protective order or other appropriate
relief to ensure that any information so disclosed is maintained in confidence
to the maximum extent possible by the person receiving the

 

5

--------------------------------------------------------------------------------


 

information. In view of the nature of Sider’s employment and the nature of the
Company Information which Sider has received during the course of employment,
Sider agrees that any unauthorized disclosure to third parties of Company
Information would cause irreparable damage to the trade secret status of such
Company Information and to the Company, and that, therefore, the Company shall
be entitled to seek an injunction prohibiting Sider from any such disclosure,
attempted disclosure, violation, or threatened violation.

 

8.                                      Restrictive Covenants.

 

a.                                      Covenant Not To Compete.  Sider agrees
and acknowledges that because of the nature of his position and the sensitive
and confidential nature of the information he was privy to while at Hertz, that
for a period of eighteen months beginning on the Separation Date, Sider agrees
that he will not, as a principal, employer, stockholder, partner, agent,
consultant, independent contractor, employee, or directly or indirectly in any
other individual or representative capacity, in the United States, or any other
country where the Companies currently do business:

 

i.                                          Directly or indirectly, without the
Company’s prior written approval, engage in, continue in, or carry on a business
competing with the business of the Company or any business substantially similar
thereto, including owning or controlling any financial interest in any
corporation, partnership, firm, or other form of business organization which
competes with or is engaged in or carries on any aspect of such business or any
business substantially similar thereto.  For purposes of this Agreement the
terms “competing business” and “competitor” shall be defined as (x) any business
primarily engaged in the rental, leasing or sharing of cars, crossovers or light
trucks, (y) United Rentals, Inc. (and any successor company thereto) and its
respective franchisees, subsidiaries and affiliates, and (z) Hertz Equipment
Rental Corporation (and any successor company thereto, including any successor
after the separation of such company from The Hertz Corporation) and its
respective franchisees, subsidiaries and affiliates.  Companies within the
criteria described in item (x) above include, but are not limited to, Enterprise
Holdings, Avis Budget Group, Advantage Care Rental, FSNA, Macquarie Capital, ,
Ryder, U-Haul, Fox, Economy, Sixt, EuropeCar, Courier Car Rentals, Edge Auto
Rentals, Midway Fleet Leasing, Angel Aerial, and Studio Services, and their
respective franchisees, subsidiaries and affiliates;

 

ii.                                       Section 8(a)(i) shall not be deemed to
restrict Sider from consulting or working for any competing business that also
conducts business not conducted by the Company while Sider was employed by the
Companies (“unrelated business”), so long as Sider’s role whether direct or
indirect (e.g., supervisor) is solely with respect to such unrelated business;
or

 

iii.                                    Except for an unrelated business as set
forth in Section 8(a)(ii), consult with, advise, or assist in any way, whether
or not for consideration, any corporation, partnership, firm, or other business
organization which is

 

6

--------------------------------------------------------------------------------


 

now, becomes, or may become a competitor of the Company in any aspect of the
Company’s business during Sider’s employment with the Company, including, but
not limited to, advertising or otherwise endorsing the products of any such
competitor.

 

b.                                      Nonsolicitation.  Sider further agrees
that for a period of eighteen months after the Separation Date, he will not
himself or in aid of or through others directly or indirectly: (i) attempt to
solicit, divert or otherwise induce any current employee of the Companies at the
level of manager or above to terminate or modify his or her employment
relationship with the Companies or to have any such employee perform any
services for or on behalf of another company; or (ii) induce any consultants,
contractors, vendors, suppliers or business partners of the Companies to
terminate or modify their relationship with the Companies.  This
Section 8(b) shall not be deemed to be violated solely by (x) placing an
advertisement or other general solicitation or (y) serving as a reference.

 

c.                                       Construction/Enforcement.  Sider and
the Companies agree that the duration and geographic scope of the restrictive
covenants set forth in this Section 8 are reasonable.  It is expressly agreed
that if any restrictions set forth in Section 8 are found by any court having
jurisdiction to be unreasonable because they are too broad in any respect, then
and in each such case, the remaining restrictions herein contained shall
nevertheless remain effective, and this Agreement, or any portion thereof, shall
be considered to be amended so as to be considered reasonable and enforceable by
such court, and the court shall specifically have the right to restrict the
business, geographical or temporal scope of such restrictions to any portion of
the business or geographic areas or time period described above to the extent
the court deems such restriction to be necessary to cause the covenants to be
enforceable, and in such event, the covenants shall be enforced to the extent so
permitted.

 

9.                                      Fiduciary Duties.  Sider will retain his
fiduciary responsibilities to the Companies to the extent provided by law.  In
addition, Sider agrees to continue to abide by applicable provisions of the
principles and guidelines set forth in the Company’s Standards of Business
Conduct, the terms of which are incorporated herein, including, but not limited
to, the restrictions on insider trading and use of Company assets and
information contained therein.

 

Notwithstanding anything to the contrary in the Company’s Amended and Restated
Compensation Recovery Policy Adopted February 19, 2014 (the “Company’s
Compensation Recovery Policy) (or any successor or replacement policy), such
claw back and compensation recovery provisions contained therein shall apply to
the compensation, payments and benefits provided under Sections 4(b) and 4(g). 
For the avoidance of doubt, the claw back and compensation recovery provisions
contained in the Company’s Original Compensation Recovery Policy (defined below)
shall not apply to the compensation, payments and benefits provided under
Sections 4(b) and 4(g) since such items are being paid after February 19, 2014,
but such items may be reduced to enforce any repayment obligation of Sider to
the Companies under the Company’s Original Compensation Recovery Policy
(provided such reduction shall not be permitted to the extent (i) such reduction
violates Section 409A and (ii) Sider otherwise satisfies such repayment
obligation).  The Companies acknowledge and agree that the claw back and
compensation recovery provisions contained in the Company’s Compensation
Recovery Policy (and any successor or replacement policy that would apply to
this Section 9) may only be

 

7

--------------------------------------------------------------------------------


 

triggered if Sider engaged in gross negligence, fraud or willful misconduct (or,
in the case of the applicability of the predecessor policy to the Company’s
Compensation Recovery Policy that was adopted effective January 1, 2010 (the
“Company’s Original Compensation Recovery Policy”), gross negligence, fraud or
misconduct) that caused or contributed to the need for the restatement of the
Company’s financial statements, and that Sider’s decisions unrelated to such
financial statements while employed by the Companies regarding the operations of
Rent-A-Car Americas (and its subsidiaries and affiliates) cannot be used as a
basis for triggering such claw back and compensation recovery provisions.

 

For the avoidance of doubt, and to the extent permitted by law, the
compensation, payments and benefits provided to Sider under Section 4 may be
reduced to enforce any repayment obligation of Sider to the Companies under any
claw back pursuant to the Company’s Compensation Recovery Policy (or any
successor or replacement policy), and such claw back and compensation recovery
provisions contained in the Company’s Original Compensation Recovery Policy,
Omnibus Plan, any equity award agreement, or any bonus plan)(generally referred
to herein as the “Compensation Recovery Items”).  As of the Separation Date, the
Companies and Compensation Committees are not aware of any acts by Sider that
would trigger the claw back and compensation recovery provisions contained in
the Compensation Recovery Items.

 

Further, for the avoidance of doubt, nothing in this Agreement waives any rights
Sider may have to challenge any future claw back pursuant to this Section 9
and/or the Company’s Compensation Recovery Policy and/or Compensation Recovery
Items.

 

10.                               Representations of Employee.  Sider declares
and represents that he has not filed or otherwise pursued any charges,
complaints, lawsuits or claims of any nature against the Companies or any of its
subsidiaries, affiliates or divisions, arising out of or relating to events
occurring prior to the date of this Agreement, with any federal, state or local
governmental agency or court with respect to any matter covered by this
Agreement.  Except as provided in Section 6(b) and subject to the provisions
thereof, Sider agrees herein not to bring suit against the Companies for events
occurring prior to the date of this Agreement and not to seek damages from the
Companies by filing a claim or charge with any state or governmental agency.

 

11.                               Future Employment.  Sider agrees that he will
not at any time in the future seek employment with Hertz and hereby waives any
right that may accrue to him from any application for employment that he may
make notwithstanding this provision.  By this Agreement, Sider intends to remove
himself from consideration for future employment with Hertz and agrees that
execution of this Agreement shall constitute good and sufficient cause to reject
any application Sider may make for employment.  Sider understands and agrees
that he has no right to any reinstatement or re-employment by Hertz at any
time.  Nothing in this Agreement, however, shall preclude Hertz from offering or
providing employment to Sider after the Separation Date.

 

12.                               Nondisparagement/References.  Sider agrees not
to make negative comments or otherwise disparage the Companies or their
respective officers, directors, other employees at the level of manager or
above, or material shareholders in any manner reasonably likely to be harmful to
them or their business, business reputation or personal reputation.  The
Companies

 

8

--------------------------------------------------------------------------------


 

agree that the Companies will not, and the individuals holding the titles of
Chief Executive Officer and Executive Vice President as of the date hereof and
the members of the Boards of Directors of the Companies as of the date hereof
will not, while employed by the Companies or serving as a director of the
Companies, as the case may be, make negative comments about Sider or otherwise
disparage Sider in any manner that is reasonably likely to be harmful to his
business reputation or personal reputation.  The parties hereto will not assist,
encourage, discuss, cooperate, incite, or otherwise confer with or aid any
others in discrediting the other or in pursuit of a claim or other action
against the other, except as required by law.  Sider shall direct any employment
inquiries or requests for references only to Dennis Zeleny, Interim Chief Human
Resources Officer. Nothing contained in this Section 12 shall prevent any party
from making truthful statements in any judicial, arbitration, governmental, or
other appropriate forum for adjudication of disputes between the parties or in
any response or disclosure by any party compelled by legal process or required
by applicable law.

 

13.                               Cooperation.  During the three-year period
following the Separation Date, Sider agrees to reasonably cooperate with the
Companies in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Companies which relate to events or occurrences that occurred while Sider was
employed by the Companies and of which Sider has relevant knowledge.  Sider’s
reasonable cooperation in connection with such claims or actions shall include,
but not be limited to, being available for telephone conferences with outside
counsel and/or personnel of the Companies, being available for interviews,
depositions, and/or to act as a witness on behalf of the Company, if reasonably
requested, and at the Company’s reasonable request responding to any inquiries
about the particular matter.  Sider further agrees to reasonably cooperate and
truthfully with the Company in connection with any investigation or review by
any federal, state or local regulatory authority relating to events or
occurrences that transpired while Sider was employed with the Company and of
which Sider has relevant knowledge.  The Companies shall pay (or promptly
reimburse Sider) (a) for any and all reasonable out-of-pocket expenses incurred
by Sider in connection with such cooperation, and (b) a reasonable hourly rate
to Sider for all time provided pursuant to this Section 13 in excess of 50
hours.

 

14.                               Indemnification.  Sider’s rights to
indemnification under the By-laws of the Companies, as well as under other
organizational documents, contractually or at law, shall continue with regard to
actions or inactions by Sider while an officer and/or employee of the
Companies.  In addition, the Companies shall continue to cover Sider under the
directors’ and officers’ liability insurance policies of the Companies on the
same basis as other officers and directors while liability exists with regard to
such actions or inactions.

 

15.                               Miscellaneous.

 

a.                                      Denial of Wrongdoing.  The parties
understand and agree that this Agreement shall not be considered an admission of
liability or wrongdoing by any party, and that the parties deny any liability
and nothing in this Agreement can or shall be used by or against any party with
respect to claims, defenses or issues in any litigation or proceeding except to
enforce the Agreement itself.  Hertz denies committing any wrongdoing or
violating any legal duty with respect to Sider’s employment or the termination
of his employment.

 

9

--------------------------------------------------------------------------------


 

b.                                      Entire Agreement.  Sider further
declares and represents that no promise, inducement, or agreement not herein
expressed has been made to him; that this Agreement and the exhibits attached
hereto contain the entire agreement among the parties, and that the terms of
this Agreement are contractual and not a mere recital.  This Agreement may not
be changed unless the change is in writing and signed by Sider and an authorized
representative of each of the Companies.  Parol evidence will be inadmissible to
show agreement by and between the parties to any term or condition contrary to
or in addition to the terms and conditions contained in this Agreement. This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which together constitute one and the same agreement,
whether delivered in person, by mail, by e-mail or by facsimile.  Each plan or
policy of the Companies referred to herein directly or by implication is
incorporated herein only insofar as it does not contradict this Agreement (other
than the Omnibus Plan). If any inconsistencies exist between this Agreement and
any such plan or policy (other than the Omnibus Plan), this Agreement shall
control.  If any inconsistencies exist between this Agreement and the Omnibus
Plan, the Omnibus Plan shall control.  For the avoidance of doubt, nothing
herein shall limit the application of the Compensation Recovery Items to any
compensation, payments or benefits payable or paid to Sider pursuant to this
Agreement or any other arrangement, agreement or plan.

 

c.                                       Severability.  Sider understands and
agrees that should any provision of this Agreement be declared or be determined
by any court to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby, and said invalid part, term,
or provision shall be deemed not a part of this Agreement.

 

d.                                      Successors and Assigns.  This Agreement
shall be binding upon the Companies and Sider and their respective heirs,
personal representatives, successors and assigns.  Sider may not assign any of
his rights or obligations hereunder.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform all of the Company’s obligations set forth in
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession or assign had taken place.

 

e.                                       Injunctive Relief.  In the event of a
breach or threatened breach of any provision of this Agreement, including but
not limited to Sections 7, 8, 12 and 13 of this Agreement, Sider agrees that the
Companies shall be entitled to seek injunctive or other equitable relief in a
court of appropriate jurisdiction to remedy any such breach or threatened
breach, and damages would be inadequate and insufficient.  The existence of this
right to injunctive and other equitable relief shall not limit any other rights
or remedies that the Companies may have at law or in equity including, without
limitation, the right to monetary, compensatory and punitive damages.

 

f.                                        Governing Law.  This Agreement shall
be construed and enforced under the laws of the State of Florida without regard
to its conflict of law rules.

 

10

--------------------------------------------------------------------------------


 

16.                               Tax Matters.

 

a.                                      Withholding.  All payments and benefits
provided hereunder shall be subject to applicable tax withholdings and other
standard deductions.

 

b.                                      Code Section 409A.

 

i.                                          Compliance.  The intent of the
parties is that payments and benefits under this Agreement be exempt from, or
comply with, Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) so as to avoid the economic penalty provisions contained
therein and, accordingly, to the maximum extent permitted, the Agreement shall
be interpreted to maintain exemption from or compliance therewith.  In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on Sider by Section 409A or any damages for failing to comply
with Section 409A.

 

ii.                                       Termination as Separation from
Service.  A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment until such termination is also a “separation from service” within the
meaning of Section 409A and for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.

 

iii.                                    Payments for Reimbursements, In-Kind
Benefits.  All reimbursements for costs and expenses under this Agreement shall
be paid in no event later than the end of the calendar year following the
calendar year in which Sider incurs such expense.  With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A, (A) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (B) the amount of expenses eligible for reimbursements or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (B) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.

 

iv.                                   Installments as Separate Payment.  If
under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.

 

17.                               Acceptance.  Sider further acknowledges that
he has been provided twenty-one (21) days to consider and accept this Agreement
from the date it was first given to him, although he may accept it at any time
within those twenty-one (21) days.

 

11

--------------------------------------------------------------------------------


 

18.                               Revocation.  Sider further acknowledges that
he understands that he has seven (7) days after signing the Agreement to revoke
it by delivering to Dennis Zeleny, Interim Chief Human Resources Officer, The
Hertz Corporation, 999 Vanderbilt Beach Road, 3rd Floor, Naples, Florida 34108,
written notification of such revocation within the seven (7) day period.  If
Sider does not revoke the Agreement, the Agreement will become effective and
irrevocable by him on the eighth day after he signs it (the “Effective Date”).

 

19.                               Legal Counsel.  Sider acknowledges that he
understands that he has the right to consult with an attorney of his choice at
his expense to review this Agreement and has been encouraged by the Companies to
do so.

 

IN WITNESS HEREOF, and intending to be legally bound, I have hereunto set my
hand.

 

WITH MY SIGNATURE HEREUNDER, I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS
AGREEMENT AND UNDERSTAND ALL OF ITS TERMS INCLUDING THE FULL AND FINAL RELEASE
OF CLAIMS SET FORTH ABOVE.

 

I FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO THIS AGREEMENT; THAT
I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT WRITTEN OR ORAL, NOT SET
FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO HAVE THIS
AGREEMENT REVIEWED BY MY ATTORNEY AND THAT I HAVE BEEN ENCOURAGED BY HERTZ TO DO
SO.

 

I ALSO ACKNOWLEDGE THAT I HAVE BEEN AFFORDED 21 DAYS TO CONSIDER THIS AGREEMENT
AND THAT I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE IT BY DELIVERING
TO DENNIS ZELENY, AS SET FORTH ABOVE, WRITTEN NOTIFICATION OF MY REVOCATION.

 

 

/s/ Scott P. Sider

 

 

SCOTT P. SIDER

 

 

 

 

 

Date:

August 18, 2014

 

 

 

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ J. Jeffrey Zimmerman

 

By:

/s/ J. Jeffrey Zimmerman

 

 

 

Name:

J. Jeffrey Zimmerman

 

Name:

J. Jeffrey Zimmerman

 

 

 

 

 

Title:

E.V.P., G.C. & Secretary

 

Title:

E.V.P., G.C. & Secretary

 

12

--------------------------------------------------------------------------------


 

Date:

August 18, 2014

 

Date:

August 18, 2014

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK OPTIONS, PERFORMANCE STOCK UNITS AND

PRICE-VESTED STOCK UNITS

 

Stock Options

 

Strike

 

 

 

# Vesting by

 

 

 

 

 

Grant Date

 

# Outstanding

 

Price

 

# Vested

 

3/31/2015

 

# Forfeited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

03/04/2010

 

78,362

 

$

9.70

 

78,362

 

—

 

—

 

 

 

03/01/2011

 

110,759

 

$

14.60

 

83,069

 

27,690

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Performance Stock Units and Price-Vested Stock Units

 

 

 

# Vesting

 

 

 

Grant Date

 

Initial Units
Granted

 

Payout
Percentage

 

Adjusted
Units

 

# Already
Paid

 

By
3/31/2015

 

# Forfeited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

03/06/2012

 

68,352

 

98.4%

 

67,258

 

44,838

 

22,420

 

—

 

03/06/2012

 

30,081

 

Note 1

 

30,081

 

—

 

30,081-

 

—

 

03/06/2012

 

30,082

 

Note 2

 

30,082

 

—

 

—

 

30,082

 

02/28/2013

 

72,540

 

Note 3

 

47,876

 

15,958

 

15,959

 

15,959

 

02/28/2013

 

31,088

 

100.0%

 

31,088

 

10,362

 

10,363

 

10,363

 

02/28/2013

 

6,690

 

100.0%

 

6,690

 

3,345

 

3,345

 

—

 

03/25/2014

 

43,696

 

Note 4

 

43,696

 

—

 

14,565

 

29,131

 

03/25/2014

 

18,727

 

Note 5

 

18,727

 

—

 

6,242

 

12,485

 

 

--------------------------------------------------------------------------------

Notes:

 

1)             These price-vested stock units are eligible to vest in 2015 and
the payout percentage will be based on the Company’s 20-day average trailing
stock price at the third anniversary of the grant date.  For illustrative
purposes of this Exhibit, 100.0% is used for payout percentage.

 

2)             These price-vested stock units do not vest until 2016.

 

3)             The initial payout percentage for these performance stock units
are based on 2013 Corporate EBITDA performance which was 66.0%. The final payout
percentage will be based on combined 2013-2014 Corporate EBITDA performance
which is unknown as of the Separation Date.  For illustrative purposes of this
Exhibit, 66.0% is used for payout percentage.  The vesting schedule for this
grant was 33 1/3 % each year.

 

4)             The payout percentage for these performance stock units will be
based on 2014 Corporate EBITDA performance which is unknown as of the Separation
Date. For illustrative purposes of this Exhibit, 100.0% is used for payout
percentage.  The vesting schedule for this grant was 33 1/3 % each year.

 

A-1

--------------------------------------------------------------------------------


 

5)             The payout percentage for these performance stock units will be
based on 2014 Corporate EBITDA Margin performance which is unknown as of the
Separation Date. For illustrative purposes of this Exhibit, 100.0% is used for
payout percentage.  The vesting schedule for this grant was 33 1/3 % each year.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT A CONTINUED

 

HERTZ RETIREMENT PLAN ESTIMATED BENEFITS PROJECTION

 

 

 

Estimated Benefits As of November 1, 2015 ($)

 

Form of Payment

 

Hertz Retirement Plan

 

BEP

 

SERP II

 

Monthly Life Annuity

 

$

1,934

 

N/A

 

N/A

 

Monthly Life Annuity with 5 Years Certain

 

$

1,921

 

N/A

 

N/A

 

Monthly Cash Refund Annuity

 

$

1,638

 

N/A

 

N/A

 

Lump Sum Distribution

 

$

422,491

 

$

419,809

 

$

4,250,193

 

 

The estimated benefits payable under the above retirement plans are based on a
number of assumptions, certain of which are described below.  Actual benefits
payable will be determined using the applicable participant data, assumptions
and provisions under the retirement plans at time of benefit
determination/commencement (and, for the Hertz Retirement Plan, the applicable
payment election made under the Hertz Retirement Plan).

 

Key Assumptions:

 

·                Estimated 2014 pensionable earnings of $844,014.

 

·                Benefit commencement date of November 1, 2015 (the earliest
permitted payment date under the retirement plans).

 

·                Optional benefit forms are based on UP84 Mortality Table and a
PBGC interest rate of 1.75%.  As indicated above, assumptions such as applicable
interest rate may vary at the time of benefit commencement which may impact
benefit amounts payable.

 

·                The BEP and SERP II benefits are shown payable as a lump sum
based on previously submitted distribution elections, and the SERP II benefits
are vested pursuant to the terms of the Agreement.

 

Key employees of publicly traded companies may not receive distributions of
post-2004 nonqualified benefit accruals until at least six months following
separation from service. Sider would be considered a key employee.

 

401(K) Plan

 

Sider’s account balance under the 401(k) Plan as of August 5, 2014 was
approximately $806,900.  Actual benefits payable under the 401(k) Plan will
depend on the value of Sider’s vested account balance at the time of
distribution (and any outstanding loan amounts held under the 401(k) Plan at the
time of distribution).

 

A-3

--------------------------------------------------------------------------------